DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-3, 5, 7-11, 13, 15-19 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	
In regards to claim(s) 1-3, 5, 7-11, 13, 15-19, independent claim(s) 1, 9, 17 recite the limitation of “selecting … a set of floor joists, wherein the floor joists are identified by a set of members, the type of members and the member properties.” It is unclear, in the claims, what these members are in relation to the floor joists and how the set of members, the type of members and the member properties are used to select a set of floor joists. Dependent claims 2-3, 5, 7-8, 10-11, 13, 15-16, 18-19 are included as they also recite or refer to a “member”. 

Further, in regards to claim(s) 3, 11, 19, claim(s) 3, 11, 19 recites “wherein the interface type is the position the interfacing members.” It is unclear as to what this is referring to as there seems to be  grammatical error in the limitation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-20 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20of copending Application No. 16/802633 (hereinafter ‘633) in view of Maly et al. (US 2004/0073410 A1).
This is a provisional nonstatutory double patenting rejection.

In regards to claim(s) 1, the tables below map correspondence between the limitations of the claims of the instant application and limitations of claims 1 of ‘633.
	
Claim 1 of Instant Application
Claim 1 of ‘633
A computer implemented method comprising:
A computer implemented method comprising:
accessing, by at least one processor, a model of a building;
accessing, by at least one processor, a model of a building;
selecting, by at least one processor, a set of floor joists, wherein the floor joists are identified by a set of members, the type of members, and the member properties;
selecting, by at least one processor, a set of wall panels (Examiner note: hereinafter, wall panels are viewed as objects);
isolating, by at least one processor, a plurality of the floor joists, wherein the floor joists interface with another floor joists in a horizontal type interface;
isolating, by at least one processor, a plurality of the wall panels, wherein the wall panels interface with another wall panels in a horizontal type interface;
selecting, by at least one processor, members of the floor joists involved in the interface, wherein the interface is identified as a connection between the floor joists;
selecting, by at least one processor, members of the wall panels involved in the interface, wherein the interface is identified as a connection between the wall panels;
detecting, by at least one processor, the member type and the interface type;
detecting, by at least one processor, the member type and the interface type;
calculating, by at least one processor, a set of actual values associated with the interface type;
calculating, by at least one processor, a set of actual values associated with the interface type;
comparing, by at least one processor, the set of actual values with a set of required values and determining the delta of the actual values and the required values; and
comparing, by at least one processor, the set of actual values with a set of required values and determining the delta of the actual values and the required values; and
identifying, by at least one processor, each interface where the delta is outside a predetermined range.
identifying, by at least one processor, each interface where the delta is outside a predetermined range.



	But claim 1 of ‘633 does not claim the limitation(s) of the instant application as bolded on the left side of the table above.

	However, Maly teaches:
wherein the objects are floor joists, identified by a set of members, the type of members, and the member properties (e.g. [0022]: employs "whole-house" design for comprehensively and collaboratively performing a complete analysis of the structure, including its systems, members, and building materials; see also claim 8: wherein the members of the building frame are one or more of the following: trusses, studs, siding, openings, decks, beams, joists, rafters, drywall, and sheathing).

	
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings of ‘633 to correspond to floor joists, in the same conventional manner as taught by Maly as both deal with building models. The motivation to combine the two would be that it would allow the determination of information regarding other building members, such as joists, rafters, beams, etc..

In regards to product claim 9 and system claim 17, claim(s) 9, 17 recite(s) limitations that is/are similar in scope to the limitations recited in claim 1. Therefore, claim(s) 9, 17 is/are subject to rejections under the same rationale as applied hereinabove for claim 1.
	
Further, correspondence of the following dependent claims of the instant application can be made as follows:
claim(s) 2, 10, 18 to claim(s) 2, 10, 18 of ‘633; and
claim(s) 3, 11, 19 to claim(s) 3, 11, 19 of ‘633; and
claim(s) 4, 12, 20 to claim(s) 4, 12, 20 of ‘633; and
claim(s) 5, 13 to claim(s) 5, 13 of ‘633; and
claim(s) 6, 14 to claim(s) 6, 14 of ‘633; and
claim(s) 7, 15 to claim(s) 7, 15 of ‘633; and
claim(s) 8, 16 to claim(s) 8, 16 of ‘633.

Allowable Subject Matter
Claim(s) 1-20 is/are allowed over the prior art. However, as noted above, there are other outstanding rejections being made on all/some of the claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Claim(s) 1-20 was/were carefully reviewed and a search with regards to independent claim(s) 1, 9, 17 has been made. Accordingly, those claim(s) are believed to be distinct from the prior art searched.

Regarding claim(s) 1-20 and specifically independent claim(s) 1, 9, 17, the prior art search was found to neither anticipate nor suggest a method/product/system, comprising: accessing a model of a building; selecting a set of floor joists, wherein the floor joists are identified by a set of members, the type of members, and the member properties; isolating a plurality of the floor joists, wherein the floor joists interface with another floor joists in a horizontal type interface; selecting members of the floor joists involved in the interface, wherein the interface is identified as a connection between the floor joists; detecting the member type and the interface type; calculating a set of actual values associated with the interface type; comparing the set of actual values with a set of required values and determining the delta of the actual values and the required values; and identifying each interface where the delta is outside a predetermined range (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JED-JUSTIN IMPERIAL whose telephone number is (571)270-5807. The examiner can normally be reached Monday to Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JED-JUSTIN IMPERIAL/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612